DENNIS, Justice.
I respectfully dissent.
The excluded witness, William Jackson, is the defendant’s uncle. Naturally there is some suspicion that an accused’s relative, called as a defense witness, is not as reliable as an independent witness. However, this suspicion does not empower an appellate court to classify an erroneous disqualification as harmless error. This does violence to the standard of review this court approved in State v. Jones, 354 So.2d 530 (La.1978) and State v. Boutte, 384 So.2d 773 (La.1980) and essentially strips the trier of fact of its inherent power and duty to weigh evidence and judge the credibility of a witness.